DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 1/19/2021. The amendments filed on 1/19/2021 have been entered. Accordingly, claims 1-15 remain pending, claims 10-15 were withdrawn pursuant to 37 CFR 1.142(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
shape measurement device configured to measure in claims 1 and the depending claims thereof,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
no corresponding structure found in the specification, see 35 USC 112(a) and (b) rejections below for details.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
First Paragraph of 35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim limitation “shape measurement device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Further, the claims also recite the limitation of the “tracking sensor”  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the most pertinent sections of the specification, these “shape measurement unit and the tracking sensor” are vaguely mentioned (see [0044], [0051]-[0057], [0062], [0066], [0075], [0082], [0102]-[0103], [0115]-[0119] and [0129]) without specifically pin pointing to a particular structure (e.g. camera, coils, reflector etc.). The originally filed drawings merely show boxes for these limitations which also do not help pointing to a particular structure.
Therefore, the written description fails to disclose the corresponding structure which in turn fails to comply with the written description requirement.


Second Paragraph of 35 U.S.C. 112(b)


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-6 recite the limitation of “shape measurement unit configured to measure a three-dimensional shape of a specified part of the patient corresponding to the three-dimensional image” however, it is not clear how the three-dimensional shape of a specified part of the patient “measured.” In other words, it is not clear what actually is being measured. For instance, is it a distance is between two object is being “measured” or a three dimensional volume is being “measured” or something totally different.
For the purpose of examination, it will be interpreted as scanning a patient (like a laser scan or IR scan or similar to that nature).

Claim limitation “shape measurement device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Further, the claims also recite the limitation of the “tracking sensor”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In the most pertinent sections of the specification, these “shape measurement unit and the tracking sensor” are vaguely mentioned (see [0044], [0051]-[0057], [0062], 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

For the purpose of examination, the “shape measurement unit” will be interpreted as IR camera scan (laser scan or similar to that nature) in order to provide compact prosecution.
As for the “tracking sensor”, it will be interpreted as magnetic, electromagnetic, optical, or light tracking sensor devices in order to provide compact prosecution.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US20130060146, September 1, 2013), (hereinafter “Yang”) in view of .
Regarding the claim 1 (as the claims best understood in light of the 35 USC 112 rejections above), Yang teaches an optical tracking system for tracking a patient or a surgical instrument for surgically treating the patient by using a three-dimensional image acquired in advance before surgical treatment for the patient (“three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device. The surface topology imaging device may be rigidly attached to an optical position measurement system that also tracks fiducial markers on a movable instrument. The instrument may be registered to the topological image data, such that the topological image data and the movable instrument are registered to the three-dimensional image data. The three-dimensional image data may be CT or MRI data associated with a patient.” abst), comprising: 
a reference marker unit stationarily disposed relative to the patient (surgical tool 6, can be computed via triangulation of fiducial markers 371, see fig. 25); 
a shape measurement unit configured to measure a three-dimensional shape of a specified part of the patient corresponding to the three-dimensional image (projector 15 and cameras 12; “cameras may be employed to reconstruct a 3D surface using structured light imaging” [0179] also see figs. 25, 27 and 28); 
a tracking sensor unit configured to sense the reference marker unit and the shape measurement unit so as to track the reference marker unit and the shape measurement unit, respectively (“The spatial locations of the projector 15 and cameras 
a processing unit configured to (“controller includes a processor” [0010]) acquire a coordinate transformation relationship (“relation between the coordinate systems relevant to FIG. 25. The location and orientation of surgical target 8” [0191]) between the reference marker unit and the tracking sensor unit and a coordinate transformation relationship (for details coordinate transformation see “Surface Identification and Tool Tracking” from [0211] onward) between the shape measurement unit and the tracking sensor unit based on a sensing result of the tracking sensor unit, to acquire a coordinate transformation relationship between the specified part of the patient and the shape measurement unit based on a measurement result of the shape measurement unit (“two pieces of information, allow the topology data to be registered into the coordinate system of the position measurement system 370. Finally, the location of the surgical tool 6 relative to the optical position measurement system 370 is known, similarly via the detection of the fiducial markers on tool 6 as detected by optical position measurement system 370” [00191]), and 
to define a coordinate system of the patient relative to the reference marker unit from the acquired coordinate transformation relationships (“surgical target of interest 8 is now defined as both the surgical target and tool are tracked in the coordinate system of position measurement system 370” [0191]).

Yang does not teach the specifics of marker being fixedly attached to an object that is stationarily disposed relative to the patient and spaced apart from the patient.

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with marker being fixedly attached to an object that is stationarily disposed relative to the patient and spaced apart from the patient as taught by Winne because it increases the accuracy, particularly during the assembly of industrial robots, or it can realize assembly activities which were previously not possible using robots ([0040] of Winne).

Regarding the claim 2 (as the claims best understood in light of the 35 USC 112 rejections above), Yang teaches the shape measurement unit includes a measurement device and a marker installed (371) on the measurement device (projector 15 and 
wherein the tracking sensor unit is configured to sense the marker of the shape measurement unit (see figs. 25, 27 and 28), and 
wherein the processing unit (“controller includes a processor” [0010]) is configured to acquire a coordinate transformation relationship between the marker of the shape measurement unit and the tracking sensor unit and a coordinate transformation (for details coordinate transformation see “Surface Identification and Tool Tracking” from [0211] onward) relationship between the measurement device of the shape measurement unit and the marker of the shape measurement unit (“the detection of the fiducial markers on imaging system 373 as detected by optical position measurement system 370. The combination of these two pieces of information, allow the topology data to be registered into the coordinate system of the position measurement system 370. Finally, the location of the surgical tool 6 relative to the optical position measurement system 370 is known, similarly via the detection of the fiducial markers on tool 6 as detected by optical position measurement system 370. Therefore, the location of the surgical tool 6 relative to the surgical target of interest 8 is now defined as both the surgical target and tool are tracked in the coordinate system of position measurement system 370” [0191]).

Regarding the claim 6 (as the claims best understood in light of the 35 USC 112 rejections above), Yang teaches wherein the processing unit (“controller includes a processor” [0010]) is configured to register a coordinate system of the three-

Regarding the claim 9 (as the claims best understood in light of the 35 USC 112 rejections above), Yang teaches the processing unit is configured to automatically or manually re-define the coordinate system of the patient when the patient moves (“P′ and Q′ are used by the registration algorithm (for example, the aforementioned ICP algorithm) to determine a coordinate transform that rigidly moves P towards Q. Then, with the updated coordinates, a new set of matched point pairs can be calculated for the next registration iteration” [0163]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Winne.

Yang does not specifically teach the particular mathematical formula as claimed for the calculations of the coordinate transformation matrix (PR).
It would have been obvious to an ordinary skilled in the art before the invention was made to arrive the predictable result of calculating the coordinate transformation matrix with the mathematical formula provided by Yang; because, the coordinate transformation matrix of Yang would help with the constrain of surgical workflow and cause a need for inter-operative re-calibration of the system ([0008] of Yang).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive for the reasons noted below;
Regarding the 35 USC 112 rejections, the applicant does not appear to pin point to any specific structure for the “shape measurement device” and the “tracking sensor”. 
It is noted that as per 35 USC 112(a) or (b) requirements a patent application must contain a full and clear description of the invention for which a patent is sought … the patentee must disclose sufficient information to demonstrate that the inventor had possession of the invention at the time of filing and to enable those skilled in the art to make and use the invention (see MPEP 2162).

Therefore, the 35 USC 112 rejections are maintained.

The applicant’s arguments regarding the 35 USC 102 rejections have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 4, 5, 7 and 8 are free from prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SERKAN AKAR/Primary Examiner, Art Unit 3793